 Case 2:16-cv-08033-AB-FFM Document 305 Filed 11/07/18 Page 1 of 1 Page ID #:9130


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL


 Case No.:          CV 16-08033-AB (FFMx)                             Date:    November 7, 2018


 Title:         Nomadix, Inc. v. Guest-Tek Interactive Entertainment Ltd.


 Present: The Honorable            ANDRÉ BIROTTE JR., United States District Judge

                     Carla Badirian                                        N/A
                     Deputy Clerk                                     Court Reporter

       Attorney(s) Present for Plaintiff(s):               Attorney(s) Present for Defendant(s):
                    None Appearing                                   None Appearing

 Proceedings:              [In Chambers] Order re Continuance of Status Conference and
                           Litigation Stay

      Pursuant to Guest-Tek Interactive Entertainment Ltd.’s request to continue the
November 9, 2018 Status Conference and current stay of the case, and finding good cause
therefore, the Court hereby ORDERS as follows:

         1.        The Status Conference in this matter, previously set for Friday, November 9,
                   2018, at 10:00 a.m., is hereby continued to Friday, December 14, 2018, at
                   11:00 a.m.

         2.        The parties shall file a Joint Status Report at least 5 court days in advance of
                   the new Status Conference.

         3.        The current litigation stay shall continue in effect until the date of the
                   continued Status Conference.

         IT IS SO ORDERED.


CV-90 (12/02)                             CIVIL MINUTES – GENERAL                Initials of Deputy Clerk: CB
